Citation Nr: 1707464	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  11-00 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected peptic ulcer disease, status post gastrectomy and vagotomy with dumping syndrome, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for service-connected depressive disorder, currently evaluated as 30 percent disabling.

3.  Entitlement to a total disability rating due to individual unemployability as a result of service-connected disabilities.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney

ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served honorably in the United States Army from March 1979 until April 1981.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction resides with the RO in Winston-Salem, South Carolina.

In his December 2010 substantive appeal, the Veteran requested a hearing before a Member of the Board at the Central Office in Washington, D.C.  Sadly, the Veteran passed away in April 2012.  In June 2012, the Veteran's surviving spouse requested to be permitted to act as the legal substitution for the Veteran's claims pending before the Board.  She also requested a hearing before a Member of the Board.  In a June 2014 letter, the RO informed the Veteran's spouse that she had been approved as the substitute claimant for the pending appeal.  In a July 2014 written statement, the claimant withdrew her request for a Board hearing, and instead requested that the case be forwarded to the Board for adjudication.  Accordingly, her hearing request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the additional delay is regrettable, remand is required to ensure that all VA treatment records are associated with the claims folder and to secure an addendum opinion regarding the Veteran's service-connected depressive disorder.  Of record are VA treatment records dated through December 2010.  The Veteran passed away in April 2012 during which time he was hospitalized at the Durham VA Medical Center (VAMC).  In addition, the record shows that the Veteran was receiving ongoing treatment for his service-connected peptic ulcer disease and depressive disorder also at the Durham VAMC, and such treatment likely continued between December 2010 and the time of the Veteran's death.  Thus, on remand all outstanding treatment records must be identified and associated with the claims folder.

Regarding the Veteran's claim for an increased rating for service-connected depressive disorder, an addendum VA medical opinion is required to address fully the Veteran's various psychiatric diagnoses, and to clarify what symptoms are associated with his multiple psychiatric diagnoses.  

Private mental health treatment records from Dr. D.F. show that the Veteran had a significant history of angry and explosive behavior that significantly impacted his occupational and social functioning.  In July 2008, the Veteran presented to VA for mental health treatment, and the examiner noted current diagnoses of major depressive disorder, with a history of impulse control disorder.  In January 2009, the Veteran presented for a psychiatric evaluation, and the medical resident diagnosed a history of major depressive disorder, rule out intermittent explosive disorder, and alcohol and cocaine dependence in full sustained remission.  In an addendum note, the attending psychiatrist opined that the Veteran's presentation was more consistent with either an underlying personality disorder or an intermittent explosive disorder with a high degree of irritability and heightened arousal.  March 2009 VA psychiatry notes report that the Veteran had a history of violent behavior since childhood, including frequent fighting and suspensions and that his violent behavior continued into adulthood.  The resident in psychiatry noted diagnoses of depression, not otherwise specified, and intermittent explosive disorder; and medication was prescribed to address the Veteran's impulsive violence.  In July 2009 VA mental health notes, it was reported that the Veteran had intermittent explosive disorder with no recent issues as well as low level depressive symptoms with improved sleep and improved irritability.

The Veteran was afforded VA examinations in November 2009 and August 2011, at which time the examiners only noted a diagnosis of depressive disorder with symptoms in the mild to moderate severity range.  Those examinations did not address the other mental health diagnoses of record, nor did they address the Veteran's history of violent outbursts and ongoing difficulties with anger management.  On remand therefore it is necessary to secure an addendum opinion that addresses any additional treatment records obtained as a result of this remand and that addresses all the Veteran's psychiatric diagnoses and the symptoms attributable to each, if possible.  

The issue of entitlement to a TDIU is inextricably intertwined with the pending increased rating claims for peptic ulcer disease and depressive disorder.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Durham VAMC and obtain and associate with the claims file all outstanding records of treatment from December 2010 to April 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and her attorney.  

2.  After any additional records are associated with the claims file, send the entire claims file to an appropriate VA examiner to ascertain the severity of the Veteran's service-connected depressive disorder.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner is requested to review the Veteran's claims folder and provide the following information and opinions:

a)  Identify all psychiatric diagnoses present from July 2008 to April 2012 (to include those diagnoses identified in the VA mental health treatment records).  The examiner is also requested to explain whether any diagnosis identified other than depressive disorder is a progression of the Veteran's service-connected depressive disorder.  

b)  Review the Veteran's psychiatric symptomatology from the period of July 2008 to April 2012 and determine, to the extent possible, what symptoms are attributable to each diagnosed psychiatric disorder.  If it is not possible to differentiate the symptoms, the examiner should so state.  In particular, the examiner is requested to comment in detail on the level of occupational and social impairment due to symptoms of service-connected depressive disorder.  

3.  Then, readjudicate the issues on appeal, as are listed on the title page of this Remand.  If any decision is adverse to the appellant, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

